Case 1:15-cv-04574-CBA-SJB Document 208 Filed 10/08/20 Page 1 of 3 PageID #: 4289




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------x

  SCOTT BRETTSCHNEIDER; NOVO LAW
  FIRM, P.C.; ELEFTERAKIS, ELEFTERAKIS
  & PANEK; EDELSTEIN & GROSSMAN,



                            Movants,

  DERRICK HAMILTON,

                            Plaintiff,

          -against-

                                                                NOT FOR PUBLICATION
   THE CITY OF NEW YORK; THE NEW                                MEMORANDUM & ORDER
   YORK CITY POLICE DEPARTMENT;                                 15-CV-4574 (CBA) (SJB)
   DET. LOUIS SCARCELLA, individually
   and in his capacity as a New York City
   police officer; DET. FRANK DeLOUISA,
   individually and in his capacity as a New
   York City police officer; INV. JOSEPH
   PONZI, individually and in his capacity as
   an Investigator for the Kings County District
   Attorney’s office; JOHN/JANE DOE NOS. 1
   through 10, being unknown employees of the
   City of New York; THE CITY OF NEW
   HAVEN; POLICE OFFICER BILLY
   WHITE, individually and in his capacity as a
   New Haven police officer; and JOHN/JANE
   DOE NOS. 11 through 20, being unknown
   employees of the City of New Haven,

                             Defendants.
  ------------------------------------------------------x
  AMON, United States District Judge:

          The plaintiff and the defendants in the underlying suit settled and stipulated to dismiss this

  civil rights action in November 2019. The case was closed by the Clerk of Court that same month.

                                                            1
Case 1:15-cv-04574-CBA-SJB Document 208 Filed 10/08/20 Page 2 of 3 PageID #: 4290




  The attorneys that represented Plaintiff Derrick Hamilton (“Hamilton”) now seek resolution of

  their entitlement to fees from the settlement proceeds to be paid by Defendants. Hamilton’s current

  counsel—the firm of Elefterakis, Elefterakis & Panek (“EEP”)—contends that Hamilton’s prior

  counsel—attorneys Ilya Novofastovsky (of the Novo Law Firm, P.C. (“Novo”)) and Scott

  Brettschneider—are not entitled to any fees after both being discharged for cause.

         On January 13, 2020, EEP moved pursuant to N.Y.J.L. Sections 90(4)(a) and (e) and 475

  and N.Y.C.R.R. Section 1240.15(g) for an order (1) resolving the dispute between EEP and

  Brettschneider regarding attorneys’ fees from the settled civil rights action; and (2) compelling the

  City to release the settlement funds. (ECF Docket Entry (“D.E.”) # 177). On January 15, 2020, I

  referred the matter to the Honorable Sanket J. Bulsara, United States Magistrate Judge, for report

  and recommendation (“R&R”). On January 17, 2020, Brettschneider filed a motion to intervene,

  pursuant to Federal Rule of Civil Procedure 24, and a petition, pursuant to New York Judiciary

  Law Section 475, to assert and enforce an attorney’s lien he claimed over the settlement proceeds.

  (D.E. # 179.) On February 7, 2020, Novo filed a brief requesting a fee award based either on a

  one-third contingency or its work in the case, and reimbursement of expert witness disbursements,

  arguing it was never terminated as counsel. (D.E. # 188 at 5.) The movants also filed several other

  motions for various relief related to the fee dispute. (D.E. ## 196, 199, and 200.)

         On August 6, 2020, Magistrate Judge Bulsara ordered the movants to explain why the

  Court had subject-matter jurisdiction to resolve the several motions regarding the fee dispute. The

  movants provided briefing on the issue.

         On August 25, 2020, Magistrate Judge Bulsara issued a thorough and well-reasoned R&R,

  (D.E. # 207), recommending that: (1) EEP’s motion for an order resolving the fee dispute pursuant

  to the New York Judiciary Law be denied without prejudice for lack of subject-matter jurisdiction



                                                   2
Case 1:15-cv-04574-CBA-SJB Document 208 Filed 10/08/20 Page 3 of 3 PageID #: 4291




  and in the alternative, be denied for failure to intervene or intervene timely, (D.E. # 177); (2)

  Brettschneider’s petition pursuant to the New York Judiciary Law be denied without prejudice for

  lack of subject-matter jurisdiction, and in the alternative, the motion to intervene be denied, (D.E.

  # 179); (3) Novo’s letter request for a determination of its fees included in its response brief be

  denied without prejudice for lack of subject-matter jurisdiction and in the alternative, be denied

  for failure to intervene or intervene timely, (D.E. # 188 at 5); and (4) EEP’s motion to compel the

  City to release the settlement funds be denied without prejudice, (D.E. # 177).

           No party has objected to the R&R, and the time for doing so has passed. When deciding

  whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

  findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept

  those portions of the R&R to which no timely objection has been made, “a district court need only

  satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

  L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

           I have reviewed the record and, finding no error, I adopt the R&R as the opinion of the

  Court.

           SO ORDERED.


  Dated: October 8, 2020
         Brooklyn, New York                             __/s/ Carol Bagley Amon__
                                                        Carol Bagley Amon
                                                        United States District Judge




                                                   3
